Case 17-34848        Doc 48     Filed 03/11/19     Entered 03/11/19 15:39:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 34848
         Kevin Stovall
         Monique D Stovall
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/21/2017.

         2) The plan was confirmed on 03/28/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/10/2018.

         5) The case was Dismissed on 11/21/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34848             Doc 48         Filed 03/11/19    Entered 03/11/19 15:39:38              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,614.52
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $2,614.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $917.80
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $117.63
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $1,035.43

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Advocate Trinity Hospital               Unsecured         400.00           NA            NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured      1,600.00       3,100.51      3,100.51           0.00       0.00
 Bayview Loan Servicing LLC              Secured        1,202.63       1,202.63      1,202.63           0.00       0.00
 Bayview Loan Servicing LLC              Secured      129,292.00    127,211.91     127,211.91           0.00       0.00
 Cba Collection Bureau                   Unsecured         920.00           NA            NA            0.00       0.00
 Chase Bank                              Unsecured      4,000.00            NA            NA            0.00       0.00
 Chase Mortgage                          Unsecured           0.00           NA            NA            0.00       0.00
 Citihealth                              Unsecured         400.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured           0.00        280.00        280.00           0.00       0.00
 City of Chicago Department of Water     Secured        4,000.00       5,055.72      5,055.72        459.60        0.00
 Commonwealth Edison Company             Unsecured      1,452.07       1,452.07      1,452.07           0.00       0.00
 Credence Resource Mana                  Unsecured         263.00           NA            NA            0.00       0.00
 Custom Coll Srvs Inc                    Unsecured         153.00           NA            NA            0.00       0.00
 Debt Recovery Solutions                 Unsecured         267.00           NA            NA            0.00       0.00
 Department Of Education                 Unsecured      3,684.00       4,691.46      4,691.46           0.00       0.00
 Dsg Collect                             Unsecured         664.00           NA            NA            0.00       0.00
 Hyde Park Dermatology                   Unsecured         150.00           NA            NA            0.00       0.00
 I C System Inc                          Unsecured         142.00           NA            NA            0.00       0.00
 Il Coll Unlimited                       Unsecured      5,650.00            NA            NA            0.00       0.00
 Illinois Masonic Hospital               Unsecured         400.00           NA            NA            0.00       0.00
 Illinois Tollway                        Unsecured         250.00           NA            NA            0.00       0.00
 Integrity Solution Svc                  Unsecured         847.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured            NA       3,496.07      3,496.07           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        622.07        622.07           0.00       0.00
 Jefferson Capital Systems LLC           Secured        8,033.15       9,382.07      5,886.00        679.71      51.98
 Jefferson Capital Systems LLC           Unsecured           0.00        428.64        428.64           0.00       0.00
 Mariott Employees FCU                   Unsecured         420.60           NA            NA            0.00       0.00
 Med Busi Bur                            Unsecured         233.00           NA            NA            0.00       0.00
 Midland Funding                         Unsecured         203.00           NA            NA            0.00       0.00
 Midland Funding LLC                     Unsecured           0.00        726.94        726.94           0.00       0.00
 Ocwen Loan Servicing I                  Unsecured           0.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-34848               Doc 48         Filed 03/11/19    Entered 03/11/19 15:39:38                Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid          Paid
 Peoples Engy                              Unsecured      2,500.00            NA           NA             0.00        0.00
 Resurgent Capital Services                Unsecured           0.00      1,293.08     1,293.08            0.00        0.00
 Seventh Avenue                            Unsecured         245.00           NA           NA             0.00        0.00
 Southeast Anesthesia Consultants Ltd      Unsecured         289.00        289.44       289.44            0.00        0.00
 State Colls                               Unsecured         298.00           NA           NA             0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA       1,643.61     1,643.61            0.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        2,615.83       4,259.44     2,615.83         387.80         0.00
 Turner Acceptance Corporation             Unsecured      3,081.61       3,081.61     3,081.61            0.00        0.00
 University of Chicago Hospitals           Unsecured      1,100.00            NA           NA             0.00        0.00
 Webbank-Fingerhut                         Unsecured           0.00           NA           NA             0.00        0.00
 Westlake Financial Services               Unsecured      1,000.00         999.91       999.91            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal                Interest
                                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $127,211.91               $0.00                  $0.00
       Mortgage Arrearage                                          $1,202.63               $0.00                  $0.00
       Debt Secured by Vehicle                                     $8,501.83           $1,067.51                 $51.98
       All Other Secured                                           $5,055.72             $459.60                  $0.00
 TOTAL SECURED:                                                  $141,972.09           $1,527.11                 $51.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                        $0.00                 $0.00               $0.00
        All Other Priority                                              $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                        $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $22,105.41                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                                    $1,035.43
           Disbursements to Creditors                                    $1,579.09

 TOTAL DISBURSEMENTS :                                                                                    $2,614.52




UST Form 101-13-FR-S (9/1/2009)
Case 17-34848        Doc 48      Filed 03/11/19     Entered 03/11/19 15:39:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
